      Case 4:20-cv-00167-BRW-JTK Document 24 Filed 07/23/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

Jeffrey D Hart                                                                       PLAINTIFF
ADC #155857

V.                               CASE NO. 4:20-cv-00167-BRW-JTK

Dexter Payne
Director, ADC                                                                       DEFENDANT

                                              ORDER

       Before the Court is Jeffrey Hart’s Habeas Petition (Doc. 2) and the Government’s

response (Doc. 6). The Court is still considering Hart’s petition; however, it would benefit from

additional information.

       For his first three claims, Hart explained why he did not exhaust his state remedies: “I

didn’t have all my paperwork during the time, and I was getting back stable on my medication

for my mental health [i]llness. [Y]ou can see attachment for that.” Doc. 2 at 5. In support of this

contention, Hart attaches his Arkansas Department of Correction Mental Health Services

Treatment Plan from April 9, 2019. Doc. 2 at 63-65. According to the plan, his diagnoses are

Cannabis Use Disorder, Unspecified Schizophrenia Spectrum and other Psychotic Disorder, and

Antisocial Personality Disorder. See Doc. 2 at 63. He has been prescribed Haldol. See id. The

plan states that Hart’s first goal is “Pro-social Behavior” and that Hart’s problem behavior is that

he “experiences Non-Reality Based Mentation.” Id. at 64. His objective was “to reduce

verbalizations that have unusual, bizarre, or irrational content.” Id. The second stated goal is

“Medication Compliance,” and the problem behavior is that Hart “experiences symptoms that

require routine Mental Health medication.” Id. at 64-65. His objective was to “take medication as

prescribed in the next 180 days” and to “attend 6 Case Management sessions for monitoring of



                                                  1
      Case 4:20-cv-00167-BRW-JTK Document 24 Filed 07/23/20 Page 2 of 2



therapeutic effects of medications in the next 180 days.” Id. at 65. The Court would benefit from

additional details regarding Hart’s mental health treatment in ADC, including but not limited to:

           1. Hart’s compliance with his medication and treatment plan between March 11,

               2019 and February 20, 2020

           2. Status updates or reports from Hart’s case management sessions

       Additionally, Hart attaches his Arkansas Department of Correction Time Computation

Card with the handwritten comment: “how did I get hit with Habitual Offender, and I only ever

been conviced [sic] to A.D.C twice?” Doc. 2 at 18. The 10CR-2018-07 criminal information

states that “[t]he State of Arkansas contends that this offender should receive an extended term

of imprisonment in the Arkansas Department of Correction, under the terms and conditions of

A.C.A. 5-4-501, as he has been convicted of more than four felony offenses.” Doc. 2. at 55. The

Government attaches Hart’s March 11, 2019 sentencing order, and it indicates that Hart was

sentenced as a habitual offender for each offense under 5-4-501(b). See Doc. 6-1 at 39-40. The

Government also attaches sentencing orders that include three of Hart’s prior felony convictions.

Id. at 43-48. The Court would benefit from additional details of Hart’s criminal history,

including but not limited to:

       1. A complete record of Hart’s convictions

       2. The plea agreement used in 10CR-2018-07

       The Court will hold in abeyance any ruling in this case pending receipt of the requested

supplement information.

       IT IS SO ORDERED this 23rd day of July, 2020.

_
                                                     ___________________________________
                                                     JEROME T. KEARNEY
                                                     UNITED STATES MAGISTRATE JUDGE



                                                2
